            Case 2:19-cv-00510-RAJ-MLP Document 114 Filed 04/01/21 Page 1 of 2




 1                                                               THE HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6                             IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8     ROBERT ALBERT, an individual,

 9               Plaintiff and Counterclaim-Defendant,                 NO. 2:19-cv-00510 RAJ - MLP

10              v.

11     LABORATORY CORPORATION OF
       AMERICA, a Delaware Corporation                                 ORDER GRANTING
12                                                                     STIPULATED MOTION TO
                                                                       EXTEND DEADLINES TO FILE
13                                               Defendant             OPPOSITION PAPERS TO THE
                                                                       PARTIES’ DISPOSITIVE
14                                                                     MOTIONS (DKTS. 106 and 110)

15

16     LABORATORY CORPORATION OF
       AMERICA, a Delaware Corporation
17
                              Counterclaim-Plaintiff,
18
                v.
19
       ROBERT ALBERT, an individual,
20                            Counterclaim-Defendant.
21
             This matter came before the Court on the parties’ Stipulated Motion to Extend Deadlines
22
     to File Opposition Papers to the Parties’ Dispositive Motions (Dkts. 106 and 110) and the Court
23
     having considered the pleadings:
24
             ORDERS that the Stipulated Motion to Extend Deadlines to File Opposition Papers to the
25
     Parties’ Dispositive Motions is GRANTED and the noting dates for the parties’ respective
26
     summary judgment motions are continued seven (7) days, moving the deadline for opposition

     ORDER GRANTING                                                                    SEBRIS BUSTO JAMES
                                                                                   15375 SE 30th Pl., Suite 310
     STIPULATED MOTION TO EXTEND DEADLINES
                                                                                   Bellevue, Washington 98007
     Albert v. Laboratory Corporation of America – Case No. 2:19-cv-00510    Tel: 425-454-4233 – Fax: 425-453-9005
            Case 2:19-cv-00510-RAJ-MLP Document 114 Filed 04/01/21 Page 2 of 2




 1   papers to Plaintiff’s Motion for Partial Summary Judgment from April 12 to April 19, 2021, the

 2   deadline for opposition papers to Labcorp’s Motion for Summary Judgment from April 19 to

 3   April 26, 2021, and moving the parties’ corresponding reply deadlines to April 23, 2021 and

 4   April 30, 2021, respectively.

 5

 6           Dated this 1st day of April, 2021.

 7
                                                                A
 8                                                              MICHELLE L. PETERSON
                                                                United States Magistrate Judge
 9

10           Presented by:
11    HKM EMPLOYMENT ATTORNEYS LLP                              SEBRIS BUSTO JAMES
12
      By: /s/ Henry Brudney                                     By /s/ Jeffrey A. James
13    Donald W. Heyrich, WSBA No. 23091                         Jeffrey A. James, WSBA #18277
      Daniel Kalish, WSBA No. 35815                             B. Jason Rossiter, WSBA #44732
14    Jason A. Rittereiser, WSBA No. 43628                      15375 SE 30th Pl. Suite 310
      Rachel M. Emens, WSBA No. 49047                           Bellevue, Washington 98007
15    Henry Brudney, WSBA No. 52602                             (425) 454-4233
      600 Stewart Street, Suite 901                             jaj@sebrisbusto.com
16
      Seattle, WA 98101                                         jrossiter@sebrisbusto.com
17    Phone: (206) 838-2504
      Fax: (206) 260-3055                                       KELLEY DRYE & WARREN LLP
18    Email: dheyrich@hkm.com
              dkalish@hkm.com                                   By /s/ Robert I. Steiner
19            jrittereiser@hkm.com                              Robert I. Steiner, Pro Hac Vice
20            remens@hkm.com                                    Rebecca S. Blake, Pro Hac Vice
              hbrudney@hkm.com                                  3 World Trade Center
21                                                              175 Greenwich Street
      Attorneys for Plaintiff Robert Albert                     New York, NY 10007
22                                                              Telephone: (212) 808-7800
                                                                Facsimile: (212) 808-7897
23                                                              rsteiner@kelleydrye.com
24                                                              rblake@kelleydrye.com
                                                                Attorneys for Defendant Laboratory
25                                                              Corporation of America Holdings

26


     ORDER GRANTING                                                                     SEBRIS BUSTO JAMES
                                                                                    15375 SE 30th Pl., Suite 310
     STIPULATED MOTION TO EXTEND DEADLINES
                                                                                    Bellevue, Washington 98007
     Albert v. Laboratory Corporation of America – Case No. 2:19-cv-00510     Tel: 425-454-4233 – Fax: 425-453-9005
